UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1605


EVELYN MANTERIS,

                Plaintiff – Appellant,

          v.

MICHAEL   J.   ASTRUE,   Commissioner        of   Social   Security
Administration,

                Defendant – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.      Norman K. Moon,
Senior District Judge. (3:10-cv-00034-NKM-BWC)


Submitted:   August 25, 2011                 Decided:   August 29, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Evelyn Manteris, Appellant Pro Se.     Kenneth DiVito, Assistant
Regional Counsel, Philadelphia, Pennsylvania; Adam Siry, SOCIAL
SECURITY   ADMINISTRATION,   Philadelphia,    Pennsylvania,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Evelyn Manteris seeks to appeal the district court’s

order adopting the magistrate judge’s report and recommendation

and granting the Commissioner’s motion for summary judgment.                              We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he

timely   filing     of   a     notice   of       appeal   in   a   civil   case      is    a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

               The district court’s order was entered on the docket

on March 30, 2011.           The notice of appeal was filed on June 2,

2011.    Because Manteris failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are       adequately      presented    in    the

materials      before    the    court   and       argument     would   not     aid    the

decisional process.

                                                                             DISMISSED

                                             2